Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 1, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Electric Tractor Corp. Niagara on the Lake, Ontario, Canada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1 Amendment No. 3, Registration Statement under the Securities Act of 1933, filed by Electric Tractor Corp. of our report dated April 23, 2012, relating to the financial statements of Electric Tractor Corp., a Wyoming Corporation, as of and for the years ending December 31, 2012 and 2011 and for the period from inception to December 31, 2012, and the reference to us under the caption “Experts”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
